JERRE S. WILLIAMS, Circuit Judge,
dissenting:
The opinion for the Court by my brother Gee sets up an intricately reasoned obstacle course to the recovery by Dr. Seidenstein for a blatant and malicious slander. The technical detail in the reasoning of the majority opinion results in a smoke screen over what actually is at issue in this case.
I.
To make my position clear, I emphasize two fundamental points. The first consists of the critical facts and the second is the critical legal posture. As to the facts, the jury extracted what happened from the confusion of witness testimony which often appears in transcripts and which the majority opinion emphasizes. What happened in this case was that Dr. Seidenstein was summarily suspended from medical staff privileges at the Sierra Medical Center in El Paso, Texas. He was charged by the Sierra facility with strong and sarcastic criticism of the abilities and qualifications of fellow physicians, inability to work with physicians and other medical personnel, and an abrasive personality. The particular charges were not generally known to the staff of the Sierra Hospital.
Dr. Seidenstein’s suspension from the right to practice at the hospital occasioned interest among the hospital staff. At a staff meeting or board meeting attended by perhaps as many as 75 of Dr. Seidenstein’s peers, Dr. Egbert, the principal stockholder and a director of the corporation which owns and operates the Sierra Hospital, was asked what were the reasons for the suspension. If Dr. Egbert had at that time given the actual reasons for the suspension, as set out above and in Judge Gee’s opinion, there would be no case. Instead, however, Dr. Egbert replied with a malicious slander. He said that the reasons for Dr. Seidenstein’s summary suspension “were of such grave, ethical, and moral nature that you could not even tell the staff what they were.”
Second, as to the legal issues, I urge that the issue before us is whether there is sufficient evidence to uphold a jury verdict. Appellee Seidenstein has a jury verdict in his favor.
The case which controls Seidenstein’s case constitutionally is Gertz v. Robert Welch, Inc., 418 U.S. 328, 94 S.Ct. 2997, 41 L.Ed.2d 789 (1974), which holds that the Constitution does not require proof of actual malice in a defamation case involving citizens who are not public officials or public figures. That disposes of any constitutional issue concerning a requirement of the proof of actual malice.
Actual malice did have to be proved in this ease, however, but only because the law of the State of Texas required it. It is not disputed that Dr. Egbert’s comment was entitled to a conditional privilege under state law because the statement occurred “under circumstances wherein any one of several persons having a common interest in the particular subject matter may reasonably believe that facts exist which another, sharing that common interest, is entitled to know.” Gaines v. CUNA Mutual Ins. Society, 681 F.2d 982, 986 (5th Cir.1982); Dun & Bradstreet, Inc. v. O’Neil, 456 S.W.2d 896 (Tex.1970). To hold someone liable under Texas law when the statement is so conditionally privileged requires a showing of actual malice. Golden Bear Distributing Systems v. Chase Revel, Inc., 708 F.2d 944, 949 (5th Cir.1983); Dun & Bradstreet, 456 S.W.2d at 898.
*1108New York Times v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964), comes into this case without constitutional compulsion. Texas has adopted the New York Times v. Sullivan standard for the proof of actual malice as the standard under Texas law to prove actual malice to overcome the conditional privilege. Under this standard the jury in the instant case was correctly charged that “a statement is made ‘with actual malice’ when the author either (a) knows the matter stated therein to be false, or (b) acts in reckless disregard as to its truth or falsity.” This is the standard in Texas, Golden Bear Distr. Systems, 708 F.2d at 948; Dun & Bradstreet, 456 S.W.2d at 900.
Carrying the issue one step further, there is no Texas statutory or case law which adopts the rule of Bose Corp. v. Consumers Union of the United States, Inc., 466 U.S. 485, 104 S.Ct. 1949, 80 L.Ed.2d 502 (1984), that a jury finding of actual malice must be reviewed by the appellate court on a de novo basis. The great deference toward jury verdicts for which the State of Texas is well-known raises considerable doubt that Texas would require a de novo review of the findings of a jury as to actual malice in a case, such as this, where the Constitution does not require a finding of actual malice and does not require de novo appellate review. I think it highly unlikely that the State of Texas, although it adopts the substantive aspects of New York Times v. Sullivan for the proof of actual malice, would adopt the Bose rule in a nonconstitutional case involving a private citizen and require de novo appellate review of a jury verdict finding actual malice. In my opinion, the case before us is properly disposed of on the usual basis of inquiring whether there is substantial evidence to support the jury verdict, and the majority opinion does so.
II.
It is in the defamatory nature of the statement at issue that I find* myself most completely at odds with the opinion of my brother Gee. He finds that Dr. Egbert on the record believed the critical statement was a true statement. The thrust of the opinion for the Court puts Dr. Seidenstein on trial rather than Dr. Egbert. The jury heard all of the testimony covering all of Dr. Seidenstein’s professional lifetime concerning his criticism of other physicians and their professional abilities, racial slurs, abrasiveness, and the like. This is the testimony which is presented in full detail up front in the opinion of the Court and then gone over again later. The jury was at liberty to disbelieve or discount this testimony concerning a doctor respected in the community and whom Dr. Egbert himself considered as a competent associate right up to the time of these events. I freely concede that the' record shows that Dr. Seidenstein is abrasive and from time to time has been personally and professionally critical of other physicians and medical personnel. Indeed, as I indicated earlier, if that is what Dr. Egbert candidly had given as the reason he was being suspended from the Sierra Hospital staff there would be no case at all.
But the intricacies of the majority opinion cloud the core of the case. What professional person could possibly feel that he or she or a colleague had not been defamed if a fellow member of the profession speaking to other fellow members of the profession reported that he or she had been deprived of some official status related to the profession for reasons which “were of such grave, ethical, and moral nature that you could not even tell the staff what they were?”! It is my view that these words are defamatory and constitute slander on their face. And this would be so whether they were said by an assembly line worker to fellow assembly line workers about an assembly line worker, whether they were said by a skilled craftsman to other skilled craftsmen about a skilled craftsman, whether they were said by a doctor or lawyer to other doctors or lawyers about a doctor or lawyer, or even whether they were said by one federal judge to a group of federal judges about another federal judge. The implication of the statement was shocking and grossly misleading. *1109Mere visualization of the circumstances of the case and the impact upon the defamed is enough. If this was not patent defamation, there is a black hole in the law which should be corrected and corrected immediately.
And then Dr. Egbert compounded the defamation in evidence which the majority opinion does not report by explicitly disclaiming that he was “implying anything irregular about Dr. Seidenstein’s medical practice.” This clearly made the implication that the grave, ethical, and moral nature of Dr. Seidenstein’s character defects were personal to him and were such that no other physician should be associating with him as a person. It meant that the impact of these words could not be glossed over by assuming they were referring to alcohol abuse or certain business practices or even racial slurs which were not humorous or were unacceptable humor. Any of these matters could be reported to a staff absent a highly abnormal sense of delicacy. The implication is inescapable that the words and the later limitation implied some serious and socially unacceptable offense or defect of character such as narcotics addiction, child molesting, fraud or dishonesty, homosexuality, wife beating, or the like.
Finally, this was a statement by a physician to a group of physicians about a fellow physician. Under Texas law if the words are not slanderous on their face, there must be proof that the words were understood by a listener as being defamatory. Reicheneder v. Skaggs Drug Center, 421 F.2d 307, 311 (5th Cir.1970); Bergman v. Oshman’s Sporting Goods, Inc., 594 S.W.2d 814, 815 (Tex.Civ.App.1980, no writ). Under Texas law, however, if the statement is slanderous per se it is only necessary to prove that the words were heard by a third person. As a matter of law it is presumed that language which is slanderous per se so obviously imparts defamatory meaning that no proof of a third person’s subjective understanding of the words is required. “Utterances are slanderous per se if they are false, made without privilege, and ascribed to another conduct, characteristics, or conditions incompatible with the proper conduct of his lawful profession or office.” McDowell v. State of Texas, 465 F.2d 1342, 1344 (5th Cir.1971), cert. denied, 410 U.S. 943, 93 S.Ct. 1371, 35 L.Ed.2d 610 (1973) (en banc); Braugh v. Enyart, 658 S.W.2d 221, 226 (Tex.App. 1983, writ ref’d n.r.e.). I have not the slightest doubt that under Texas law this shocking and deplorable statement was slanderous per se.
There remains only the question of whether the record supports the jury verdict that the statement was made with malice on the part of Dr. Egbert. Under the alternative definition of malice contained in New York Times v. Sullivan and applicable to this case the jury found that it was, and this record supports it. It is not required that the person committing the defamation know that the matter stated is false but only that he or she “acts in reckless disregard as to its truth or falsity.” The facts were available to Dr. Egbert. He knew what they were. He could have read to the assembled doctors the official charge against Dr. Seidenstein, or he could have summarized it. But the jury could find that the innuendo went far beyond any good faith attempt to deal with the suspension of Dr. Seidenstein. I find, just as the jury did, that malice is proved in this record by the statement itself, particularly because of the implication that the matters were so grave that staff members could not even be told about them in the setting and context of the action which had been taken. I must dissent from a conclusion that a person in a position of power and authority in a prestigious profession does not run afoul of the law when he recklessly makes such an innuendo-laden factually false statement to fellow physicians about a physician colleague. Defamation was established and malice was established.
This Court takes away from plaintiff a jury verdict which on its face has sufficient evidence to support it. We have no authority to do this, “This Court affords great deference to jury findings____ The most an appellate court can do is to determine *1110whether there was any competent and substantial evidence in the record which fairly tends to support the verdict.” Wood v. Diamond M Drilling Co., 691 F.2d 1165 (5th Cir.1982). The statement itself in its context and with its innuendos and the additional clarifying statement compounding the slander clearly meet this requirement. I dissent strongly from the conclusion of the majority of the panel.
I am in full agreement with the Court upholding the district court’s directed verdict against the Sherman § 2 antitrust claim. I would also set aside the award of $650,000 damages because it was inextricably interwoven with damages claimed for the loss of business resulting from his suspension from the hospital. There was nothing illegal about the suspension. The result is that it is my view the case should be returned for a determination of damages based solely upon the defamation.
The law provides a remedy by way of recovery of damages for defamation for the physician stigmatized and debased in the attack upon personal moral character which occurred in this case. I must dissent from the conclusion that this citizen is without remedy for that wrong.